                                                                                              Page 1 of 5
  Case 17-04020       Doc 71    Filed 01/30/19     Entered 01/30/19 06:29:13        Main Document
                                                 Pg 1 of 5

           Activity in Case 4:19-cv-00122 Walker et al v. Directory Distributing Associates, Inc. et al
           Notice of Removal Petition
           Moed_AutoSend
           to:
           MOED_ECF_Notification
           01/29/2019 02:42 PM
           Hide Details
           From: Moed_AutoSend@moed.uscourts.gov

           To: MOED_ECF_Notification@moed.uscourts.gov




This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed by the
filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each
document during this first viewing. However, if the referenced document is a transcript, the free
copy and 30 page limit do not apply.

                                          U.S. District Court

                                     Eastern District of Missouri

Notice of Electronic Filing

The following transaction was entered on 1/29/2019 at 2:41 PM CST and filed on 11/23/2016
Case Name:           Walker et al v. Directory Distributing Associates, Inc. et al
Case Number:         4:19-cv-00122
Filer:               Laura Washington
                     Roland E. Schmidt
                     Directory Distributing Associates, Inc.
                     Steve Washington
                     Sandy Sanders
                     Richard Price




file:///C:/Users/Shelley/AppData/Local/Temp/notes418EB6/~web5005.htm                           1/29/2019
                                                                                      Page 2 of 5
  Case 17-04020        Doc 71   Filed 01/30/19     Entered 01/30/19 06:29:13   Main Document
                                                 Pg 2 of 5
Document Number: 1

Docket Text:
NOTICE OF REMOVAL from District Court of Harris County, Texas, case number 2011-
50578, Jury Demand,, filed by Laura Washington, Roland E. Schmidt, Directory
Distributing Associates, Inc., Steve Washington, Sandy Sanders, Richard Price.
(Attachments: # (1) Exhibit Index of Exhibits, # (2) Exhibit 2, # (3) Exhibit 3, # (4) Exhibit
4, # (5) Exhibit 5, # (6) Exhibit 6, # (7) Exhibit 7, # (8) Exhibit 8, # (9) Exhibit 9, # (10)
Exhibit 10, # (11) Exhibit 11, # (12) Exhibit 12, # (13) Exhibit 13, # (14) Exhibit 14, # (15)
Exhibit 15, # (16) Exhibit 16, # (17) Exhibit 17, # (18) Exhibit 18, # (19) Exhibit 19, # (20)
Exhibit 20, # (21) Exhibit 21, # (22) Exhibit 22)(JWD)


4:19-cv-00122 Notice has been electronically mailed to:

Robert E. Eggmann, III ree@carmodymacdonald.com, ala@carmodymacdonald.com,
emr@carmodymacdonald.com, jab@carmodymacdonald.com, jik@carmodymacdonald.com

Brian E. McGovern      bmcgovern@mlklaw.com, courts@mlklaw.com

Gregory D. Willard     gwillard@dubllc.com

U.S. BANKRUPTCY COURT            CAMailbox@moeb.uscourts.gov

Bonnie L. Clair     blcattymo@summerscomptonwells.com

Alexander Lee Moen       amoen@dubllc.com, gwillard@dubllc.com

Cynthia Thomson Diggs      cdiggs@holmesdiggs.com

Judith Sadler     jsadler@holmesdiggs.com

Zack A. Clement      zack.clement@icloud.com

Julie A. Totten    jatotten@orrick.com

Marc A. Levinson      Malevinson@orrick.com

Katherine G. Treistman     ktreistman@orrick.com

Richard W. Mithoff     rmithoff@mithofflaw.com

Russell S. Post    rpost@beckredden.com

L. Don Luttrell    uhdluttrell@aol.com

4:19-cv-00122 Notice has been delivered by other means to:

Johnie Patterson
WALKER & PATTERSON P.C.
P.O. Box 61301



file:///C:/Users/Shelley/AppData/Local/Temp/notes418EB6/~web5005.htm                   1/29/2019
                                                                                      Page 3 of 5
  Case 17-04020      Doc 71     Filed 01/30/19     Entered 01/30/19 06:29:13   Main Document
                                                 Pg 3 of 5
Houston, TX 77208

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1037221849 [Date=1/29/2019] [FileNumber=7977458-0
] [49fa04c0fc69c1da46722ed0dc74164c8a11a9e404ee28b0334ada3da7270195874
9045fe9fed85b9f560b9feeed9f920feee880d09bd84f73a5f332a86ad3a3]]
Document description:Exhibit Index of Exhibits
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1037221849 [Date=1/29/2019] [FileNumber=7977458-1
] [1eeaf1611fa9dd161bc806d3061686ad1710e8000da720f49cd3f62a540a2b1e0bb
80efa68c52dfefdbc4b385be1e806452d14359f96e1cfc8884c63f6435360]]
Document description:Exhibit 2
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1037221849 [Date=1/29/2019] [FileNumber=7977458-2
] [7f9f85b934e0f163d58f52dfdf3da35b7f9a4212e6a0e244bf22e3f4e68ce6fca78
087825794880739d9518cf79f4bf81700d15b4e4207c66a447cfd0daddae4]]
Document description:Exhibit 3
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1037221849 [Date=1/29/2019] [FileNumber=7977458-3
] [8366f332c56d8b3f12d7c41155fd2e4751c80dc5520c8b2be368f5684cf465d11be
54b0056e6cf8e588a3a89427d1e747f956e05cbcef27f7a65215dc6c8fd1b]]
Document description:Exhibit 4
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1037221849 [Date=1/29/2019] [FileNumber=7977458-4
] [697dfb1fd2b8b80a63f55f910ede3dc6e61b16c01b66e23be26978535098c2fcb74
153c75d97ff4b01be60c5db07a2437cd969631d0abb7c0a23675e02b226cd]]
Document description:Exhibit 5
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1037221849 [Date=1/29/2019] [FileNumber=7977458-5
] [836a0b2bff216d19dc067f35c94d37838ead565d0d65ed691d7d054ad4cb2e0433b
954076895fa2eeb9eae72044420dc0309d52448288311725d50eb828be77c]]
Document description:Exhibit 6
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1037221849 [Date=1/29/2019] [FileNumber=7977458-6
] [47bcb3def9d3fcd8011ff59cd6280f9286069e9408dc2c8d5a283607b89f790c28b
66d0b650aaf64cc7917e4018764006d9cf3922f7e129ec7ee6df33c21e46d]]
Document description:Exhibit 7
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1037221849 [Date=1/29/2019] [FileNumber=7977458-7
] [5926e8f1a50ef71d725b376dce669cb8bf3b1e75ca23938976805cdbe7aee8965c5



file:///C:/Users/Shelley/AppData/Local/Temp/notes418EB6/~web5005.htm                   1/29/2019
                                                                                   Page 4 of 5
  Case 17-04020    Doc 71    Filed 01/30/19     Entered 01/30/19 06:29:13   Main Document
                                              Pg 4 of 5
ea60a44043e3cb33b7f33886c49b712c3c2ae47f590788e07f3e828af22ab]]
Document description:Exhibit 8
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1037221849 [Date=1/29/2019] [FileNumber=7977458-8
] [00f8057d8e856c632da09afe196a49a97c67229ff625829ae2dd26a97dd645e20b7
117c055b500c712bbf02d9eab3c8bad8f40f7075852bafe2e3f4427925b92]]
Document description:Exhibit 9
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1037221849 [Date=1/29/2019] [FileNumber=7977458-9
] [9ed56c3e779c69f2b7fb139ca2ca4c365050050d9cd0f9a63c9d54d5dbe5bbd29cc
6b07f5905d9ecc8fd846b9dbf7fa65db067a11e772876f1102302276a6a23]]
Document description:Exhibit 10
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1037221849 [Date=1/29/2019] [FileNumber=7977458-1
0] [7b6525cd1c02e75dfbf177eb927ed6e7d3325901e76a23fe420f554bdb47d27bdc
69b0f68e12b2d96794eb075f7a08effd761adbdf4b1c34174f588a59fabdc7]]
Document description:Exhibit 11
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1037221849 [Date=1/29/2019] [FileNumber=7977458-1
1] [1c32ce931d169594943dd5ef3994acd367ce2b20028aeb2cb822e495426155178e
b3c5456380e64ed915d97bd0bc8e8f67447c9febb22180497feaeb6a406310]]
Document description:Exhibit 12
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1037221849 [Date=1/29/2019] [FileNumber=7977458-1
2] [a97cfb64ce3cea3691098d75307de8121a7de9412e68015121ebf6018a9c96abe2
d7831a8b14277eca5facc3dd9b712537a613e460268fa8a0ec14aa20d5d82b]]
Document description:Exhibit 13
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1037221849 [Date=1/29/2019] [FileNumber=7977458-1
3] [b18b81bd6383cb92358c53e6b9ef17041db668acf59e9b068f6bc3843b1ebf98b3
b396cca0fe48b567d96c40d3a1f7c1fb7fafaa7903102df4e23de0a7972e07]]
Document description:Exhibit 14
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1037221849 [Date=1/29/2019] [FileNumber=7977458-1
4] [311de0a9fce3bb7bad2e929dab1194340380aa9f5a8200116a3644c80fe522c058
800c0b364c17adfff7273b5ee2124f2cbfdb52b7a5c3c5129a7a3a68bcb66b]]
Document description:Exhibit 15
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1037221849 [Date=1/29/2019] [FileNumber=7977458-1
5] [16913b4354005c5295a73d937211474226e119266549d4ecb00c0ab01ba5b59bb1
715d2662dfa89d11283bd359e798a9c6f7cacac78ad0bf1b4a1729c4740087]]
Document description:Exhibit 16
Original filename:n/a




file:///C:/Users/Shelley/AppData/Local/Temp/notes418EB6/~web5005.htm                1/29/2019
                                                                                   Page 5 of 5
  Case 17-04020    Doc 71    Filed 01/30/19     Entered 01/30/19 06:29:13   Main Document
                                              Pg 5 of 5
Electronic document Stamp:
[STAMP dcecfStamp_ID=1037221849 [Date=1/29/2019] [FileNumber=7977458-1
6] [a1c1e41a70ef340dc48ca220e1fed74344a06b8f025380c45856c70f4c2dbc2581
20ba43d3e3018050af0fbd6aba09898c58a4a87f34da66b76e4c1835cee3e3]]
Document description:Exhibit 17
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1037221849 [Date=1/29/2019] [FileNumber=7977458-1
7] [527f2b9253acc3e025a42ba419021b51e783db6ca58d09b8b59146c6a84b27d1ee
059ff0c1f3fd4c28b0453c50c1197a6d458826123c8008c8d7d86f0b19c74d]]
Document description:Exhibit 18
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1037221849 [Date=1/29/2019] [FileNumber=7977458-1
8] [003e1801c7df4dd0c2758d15b0fa9ba59ff82d8851b288a1aaacf868df861fc483
2f79bb9d250b2e8b01834b1e62940925aa85642e87ccd987a5e429ce42d247]]
Document description:Exhibit 19
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1037221849 [Date=1/29/2019] [FileNumber=7977458-1
9] [2d43648377eaa80d1cca419dc36426e0dbeb733219c1f008285598420088151c43
a0ca9a13ee1cfaafca7bbf83b5abdd1641cf2b65e7834ca0eb3229d77ddd72]]
Document description:Exhibit 20
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1037221849 [Date=1/29/2019] [FileNumber=7977458-2
0] [909b59f208574f422805b8acaa6efbb6d03378bfc93fe481c3a3dc59dc8c103e98
bd5d7c0b76902adcdf0e3add81740720eba4d2599aeb28ed079821ebd63eb0]]
Document description:Exhibit 21
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1037221849 [Date=1/29/2019] [FileNumber=7977458-2
1] [46d56c2836e093a6bea9e70df95f66aa5dd8bbd76a3457778625f2e37499f55856
bf3bd8dae947f6bf82bd0cfc6c04987f4f640856c1b13932dea0f324b00306]]
Document description:Exhibit 22
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1037221849 [Date=1/29/2019] [FileNumber=7977458-2
2] [3e99c6763eaf4483fe69ebfc68ff6964b4db875ba730fd464e46d23dad8d1b77f4
a2e2b39b42eb23ca33f6333dc220827b2c42190b6ac2ad7016c2f659f9000c]]




file:///C:/Users/Shelley/AppData/Local/Temp/notes418EB6/~web5005.htm                1/29/2019
